Exhibit 10.2

 

AMENDMENT TO INDEPENDENT CONTRACTOR SERVICES AGREEMENT

 

THIS FIRST AMENDMENT TO THE INDEPENDENT CONTRACTOR SERVICES AGREEMENT (this
“Amendment”) is made this 4th day of November, 2015 by and between Power
Strategies, LLC (“PSL”) and NanoFlex Power Corporation (the “Company.”) All
capitalized terms used in this Amendment and not otherwise defined in this
Amendment shall have the respective meanings ascribed to them in that certain
Independent Contractor Services Agreement dated as of October 25, 2014 (the
“Agreement”) between the parties.

 

Agreement:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.Modification of Agreement.

 

1.1Modification of Paragraph 2. Paragraph 2 of the Agreement shall be modified
to also include the following language at the end of the last sentence in the
paragraph prior to the words “(this “Agreement”)”: “as a consultant and in
addition to the consulting services provided by PSL, pursuant to which J. Norman
Allen shall provide services to the Company as its Chief Technology Officer, to
which position J. Norman Allen was appointed by the Company’s Board of Directors
on June 19, 2015.” Paragraph 2 of the Agreement shall additionally be modified
to also include the following language in the parenthesis which states
“(NanoFlex)”: “or the Company.”

 

1.2Modification of Paragraph 4: Services. Paragraph 4: Services shall be
modified to also include the following language at the end of the last sentence
in the paragraph after sentence ending with “purposes.”: “Additionally, pursuant
to this Agreement, J. Norman Allen shall serve in the capacity of and perform
the services typically performed by a Chief Technology Officer for the Company.”
   

1.3Modification of Paragraph 5: Independent Contractor. Paragraph 5: Independent
Contractor shall be modified to be entirely replaced with the following
language: “NanoFlex will retain PSL’s services in the capacity of an independent
contractor. It is agreed that PSL will not be an employee nor authorized agent
of NanoFlex. Additionally, it is agreed that J. Norman Allen will serve in his
capacity as Chief Technology Officer as an independent contractor and that no
employment relationship is formed between him and the Company. Accordingly, PSL
shall determine the time, location, manner and means by which we perform and
complete the Services and J. Norman Allen shall perform the services typical of
a Chief Technology Officer at the direction of the Company’s board of directors
and its Chief Executive Officer. Neither PSL nor J. Norman Allen shall have any
authority to enter into contracts or binding commitments or obligations in the
name of or on behalf of NanoFlex without the express prior written authorization
NanoFlex as to the specific contract or commitment.”

 



 1 

 

 

1.4Modification of Paragraph 7: Fees for Services. Paragraph 7: Fees for
Services shall be modified to also include the following language at the end of
the last sentence in the paragraph: “PSL shall also receive as compensation
hereunder warrants (the “Warrants”), in the form substantially attached hereto
as Exhibit A, to purchase a total of 2,400,000 shares of the Company’s $.0001
par value per share common stock (the “Common Stock”) to vest as follows:

 

(a)1,200,000 of the Warrants shall vest immediately upon the execution of this
Amendment.

 

(b)600,000 of the Warrants shall vest on the first anniversary of the date of
this Amendment.

 

(c)600,000 of the Warrants shall vest on the second anniversary date of this
Amendment.

 

1.5Modification to add Paragraph 13. The following shall be added to the
Agreement immediately following paragraph 12 of the agreement: “The Warrants and
the shares of Common Stock issuable upon the exercise thereof, are intended to
be exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act,”) pursuant to Regulation D and shall bear a
“restricted legend.” In connection with the acquisition of the Warrants and the
shares of Common Stock issuable upon the exercise thereof, PSL represents and
warrants to the Company that (i) it will not sell or otherwise transfer the
Warrants during the period in which they are subject to forfeiture and without
registration under the Securities Act or an exemption therefrom and that it will
not sell or otherwise transfer the shares of Common Stock issuable upon the
exercise of the Warrants without registration under the Securities Act or an
exemption therefrom; (ii) it has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of its
investment in the Warrants and is able to bear such risks; and (iii) it is
acquiring the Warrants for its own account, for investment purposes only and not
with a view to distribute or resell such securities in whole or in part.”

 



 2 

 

 

1.6Modification to add Exhibit A. The Agreement shall be modified to include as
an attachment titled “Exhibit A” the form of warrant attached hereto as Exhibit
A.

 

2.         Miscellaneous. Except as amended pursuant to this Amendment, the
Agreement remains in effect in all respects.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Agreement to be executed as of the date first written above.

 

NanoFlex Power Corporation   Power Strategies LLC           By: /s/ Dean L.
Ledger   By: /s/ J. Norman Allen   Dean L. Ledger, CEO     J. Norman Allen,
President

 

 

3



 

